 

EXHIBIT 10.1

 

FULTON FINANCIAL CORPORATION
AMENDED AND RESTATED
DIRECTORS’ EQUITY PARTICIPATION PLAN

 

 



TABLE OF CONTENTS

 

ARTICLE I. GENERAL PROVISIONS 1 1.1 - PURPOSES 1 1.2 - DEFINITIONS 1 1.3 -
ADMINISTRATION 4 1.4 - TYPES OF GRANTS UNDER THE PLAN 4 1.5 - SHARES SUBJECT TO
THE PLAN AND INDIVIDUAL AWARD LIMITATION 4 1.6 - ELIGIBILITY AND PARTICIPATION 4
    ARTICLE II. STOCK AWARDS 5 2.1 - AWARD OF STOCK AWARDS 5 2.2 - STOCK AWARD
AGREEMENTS 5 2.3 - AWARDS AND CERTIFICATES 5 2.4 - DIRECTORS FEES PAID IN THE
FORM OF STOCK AWARDS 5     ARTICLE III. STOCK OPTIONS 5 3.1 - GRANT OF STOCK
OPTIONS 5 3.2 - OPTION DOCUMENTATION 5 3.3 - EXERCISE PRICE; OPTION REPRICING
PROHIBITIONS 5 3.4 - EXERCISE OF STOCK OPTIONS 6 3.5 - METHOD OF EXERCISE 7    
ARTICLE IV. RESTRICTED STOCK AND RSU AWARDS 7 4.1 - RESTRICTED STOCK AND RSU
AWARDS 7 4.2 - RESTRICTED STOCK AND RSU AWARD AGREEMENTS 7 4.3 - AWARDS AND
CERTIFICATES 7 4.4 - RESTRICTION PERIOD 7 4.5 - OTHER TERMS AND CONDITIONS OF
RESTRICTED STOCK OR RSU AWARDS 8 4.6 - TERMINATION OF BOARD SERVICE 8 4.7 -
CHANGE IN CONTROL PROVISIONS 8     ARTICLE V. TAX WITHHOLDING 8 5.1 - TAX
WITHHOLDING 8 5.2 - ELECTIVE DEFERRAL OF PAYMENT 8     ARTICLE VI. OTHER
PROVISIONS 9 6.1 - ADJUSTMENT IN NUMBER OF SHARES AND OPTION PRICES 9 6.2 - NO
RIGHT TO CONTINUED BOARD SERVICE 9 6.3 - NONTRANSFERABILITY 9 6.4 - COMPLIANCE
WITH GOVERNMENT REGULATIONS 9 6.5 - RIGHTS AS A SHAREHOLDER 10 6.6 - UNFUNDED
PLAN 10 6.7 - FOREIGN JURISDICTION 10 6.8 - OTHER COMPENSATION PLANS 10 6.9 -
TERMINATION OF BOARD SERVICE--CERTAIN FORFEITURES; CLAW-BACK 10     ARTICLE VII.
AMENDMENT AND TERMINATION 11 7.1 - AMENDMENT AND TERMINATION 11     ARTICLE
VIII. EFFECTIVE DATE AND DURATION OF PLAN 11 8.1 - EFFECTIVE DATE AND DURATION
OF PLAN 11

 

     

 



FULTON FINANCIAL CORPORATION
AMENDED AND RESTATED
DIRECTORS’ EQUITY PARTICIPATION PLAN

 

ARTICLE I.

GENERAL PROVISIONS

 

1.1 - PURPOSES

 

The purposes of the Amended and Restated Directors’ Equity Participation Plan
(the “Plan”) are to advance the long term-success of Fulton Financial
Corporation (the “Company” or “Fulton”) and its subsidiaries and to increase
shareholder value by providing long-term stock-based compensation to
non-employee members of the Board of Directors of the Company, of the boards of
directors of the Company’s subsidiaries and of any advisory boards established
by the Company or any of its subsidiaries.

 

The Plan amends and restates the Company’s 2011 Directors’ Equity Participation
Plan that was previously approved by Fulton’s shareholders at the 2011 Annual
Meeting. All outstanding awards granted under the Plan prior to its amendment
and restatement shall remain subject to the terms of the Plan; provided, that no
Awards granted or awarded prior to the effectiveness of this Amended and
Restated Plan that are materially adversely affected by any provision of this
amended and restated Plan shall be subject to such provision without the prior
consent of the applicable Participant.

 

The Plan is designed to: (1) encourage Company stock ownership by Participants
(defined below) to further align their interests with the interests of
shareholders of the Company; (2) ensure that the Company’s Non-Employee Director
(defined below) compensation practices are competitive in the banking and
financial services industry; and (3) assist in the attraction and retention of
Non-Employee Directors including Non-Employee Directors who contribute to
further the Company’s goal of achieving diversity on the Company’s Board through
differences of viewpoints, professional background, business experience,
community service, education and skills, as well as race, gender and national
origin.

 

As stated in the Company’s Corporate Governance Guidelines (as amended from time
to time, the “Governance Guidelines”), the Board of Directors of the Company
believes that directors of the Company should be shareholders and have a
financial interest in the Company to more closely align the interests of
directors with those of shareholders. Thus, in the Governance Guidelines, the
Board has adopted stock ownership guidelines (as amended from time to time, the
“Ownership Guidelines”) that require the directors to acquire and continue to
own a minimum amount of the Company’s Common Stock.

 

In addition to open market purchases, the Company recognizes that, in some
cases, the attraction and retention of Non-Employee Directors may require
additional methods under which Non-Employee Directors may achieve compliance
with the Ownership Guidelines. Thus, for example, the Company may elect to
require Non-Employee Directors who have yet to achieve compliance with the
Ownership Guidelines to accept a portion of their directors’ fees in the form of
Stock Awards granted under the Plan.

 

1.2 - DEFINITIONS

 

For the purpose of the Plan, the following terms shall have the meanings
indicated:

 

  (a) “Affiliate” shall mean a parent or subsidiary corporation as defined in
Section 424 of the Code (substituting “Company” for “employer corporation”),
including a parent or subsidiary which becomes such after the adoption of the
Plan.         (b) “Award” means any compensatory grant made under the terms of
the Plan of a type listed under Section 1.4.         (c) “Board” means the Board
of Directors of the Company.

 

  1  

 



  (d) “Change in Control” of the Company shall be deemed to have occurred when:
          (i) during any period of not more than thirty-six (36) months,
individuals who constitute the Board as of the beginning of the period (the
“Incumbent Directors”) cease for any reason to constitute at least a majority of
the Board, provided that (1) any person becoming a director subsequent to the
beginning of the period, whose nomination for election or appointment was
approved by a vote of at least two-thirds of the Incumbent Directors then on the
Board (either by a specific vote or by approval of the Company’s proxy statement
in which such person is named as a nominee for director, without written
objection to such nomination) shall be an Incumbent Director; and (2) no
individual initially nominated or appointed as a result of an actual or publicly
threatened election contest or pursuant to a negotiated agreement with respect
to directors or as a result of any other actual or publicly threatened
solicitation of proxies by or on behalf of any person other than the Board shall
be deemed to be an Incumbent Director;             (ii) the acquisition by any
person (as such term is defined in Section 3(a)(9) of the Securities Exchange
Act of 1934, as amended from time to time, or any successor thereto, and the
applicable rules and regulations thereunder (the “Exchange Act”) and as used in
Sections 13(d)(3) and 14(d)(2) of the Exchange Act) of beneficial ownership (as
such term is defined in Rule 13d-3 under the Exchange Act), of the Company’s
capital stock entitled to thirty percent (30%) or more of the outstanding voting
power of all capital stock of the Company eligible to vote for the election of
the Board (“Voting Securities”); provided, however, that the event described in
this paragraph (b) will not be deemed to be a Change in Control by virtue of the
ownership, or acquisition, of Voting Securities: (1) by the Company or an
Affiliate, including purchases pursuant to a stock repurchase plan, (2) by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or an Affiliate, (3) by any underwriter temporarily holding securities pursuant
to an offering of such securities, or (4) pursuant to a Non-Qualifying
Transaction (as defined in paragraph (iii) of this definition);            
(iii) the consummation of a merger, consolidation, division, statutory share
exchange, or any other transaction or a series of transactions outside the
ordinary course of business involving the Company (a “Business Combination”),
unless immediately following such Business Combination: (1) more than fifty
percent (50%) of the total voting power of (x) the entity resulting from such
Business Combination, or (y) if applicable, the ultimate parent corporation that
directly or indirectly has beneficial ownership of at least ninety-five percent
(95%) of the voting power of such resulting entity (either, as applicable, the
“Surviving Entity”), is represented by Voting Securities that were outstanding
immediately prior to such Business Combination (or, if applicable, is
represented by shares into which such Voting Securities were converted pursuant
to such Business Combination), and such voting power among the holders thereof
is in substantially the same proportion as the voting power of such Voting
Securities among the holders thereof immediately prior to the Business
Combination, (2) no person (other than any employee benefit plan (or related
trust) sponsored or maintained by the Surviving Entity), is or becomes the
beneficial owner, directly or indirectly, of thirty percent (30%) or more of the
total voting power of the outstanding voting securities eligible to elect
directors of the Surviving Entity and (3) at least a majority of the members of
the board of directors of the Surviving Entity following the consummation of the
Business Combination were Incumbent Directors at the time of the Board’s
approval of the execution of the initial agreement providing for such Business
Combination (any Business Combination which satisfies all of the criteria
specified in (1), (2) and (3) of this paragraph (iii) will be deemed to be a
“Non-Qualifying Transaction”);             (iv) the consummation of a sale of
all or substantially all of the assets of the Company (other than to a wholly
owned subsidiary of the Company); or             (v) the Company’s shareholders
approve a plan of complete liquidation or dissolution of the Company.          
    Actions taken by the Company to merge, consolidate, liquidate or otherwise
reorganize one or more of its subsidiaries or affiliates shall not constitute a
Change in Control for purposes of this Agreement.

 

2  

 



  (e) “Code” means the Internal Revenue Code of 1986, as amended, including any
successor law thereto.         (f) “Committee” means the Human Resources
Committee of the Board (or any successor committee thereof) or the full Board,
as the case may be.         (g) “Common Stock” means the Common Stock of the
Company, par value $2.50 per share.         (h) “Company,” means Fulton
Financial Corporation. For purposes of this Plan, the terms “Company” and
“Fulton” shall include any successor to Fulton Financial Corporation.        
(i) “Disability” means total and permanent disability within the meaning of
Section 22(e)(3) of the Code.         (j) “Dividend Equivalent” means, with
respect to a share of a Restricted Stock Award or shares of Common Stock
underlying RSUs, an amount equal to the cash dividend paid on one share of
Common Stock during the Restriction Period applicable to the Restricted Stock or
RSU Award. All Dividend Equivalents shall be reinvested in the Restricted Stock
or RSU Award, as applicable, at a purchase price equal to the Fair Market Value
on the dividend date.         (k) “Fair Market Value” means as of any date the
last reported sales price of the Common Stock on such date as reported by the
principal national securities exchange on which such stock is listed and traded
or, if there is no trading on such date, on the first previous date on which
there is such trading.         (l) “Governance Guidelines” shall have the
meaning given to that term in Section 1.1.         (m) “Non-Employee Director”
means a member of the Board, a member of the board of directors of a Company
subsidiary or a member of any advisory board established by the Company or any
Company subsidiary, who, in any such case, is not a common-law employee of the
Company or a Company subsidiary.         (n) “Ownership Guidelines” shall have
the meaning given to that term in Section 1.1.         (o) “Participant” means
an individual who has met the eligibility requirements set forth in Section 1.6
hereof and to whom a grant of an Award has been made and is outstanding under
the Plan.         (p) “Plan” means this Amended and Restated 2011 Directors’
Equity Participation Plan.         (q) “Repricing” shall have the meaning given
to that term in Section 3.3(b).         (r) “Restricted Stock Award” means an
Award of Common Stock granted to a Participant pursuant to Article IV that is
subject to a Restriction Period.         (s) “Restricted Stock Units” or “RSU”
means an Award of units to acquire one share of Common Stock per unit, granted
to a Participant pursuant to Article IV that is subject to a Restriction Period.
        (t) “Restriction Period” means, (i) in relation to Stock Options, the
period of time (if any) prior to which such Stock Options may not be exercised
and (ii) in relation to Restricted Stock or RSU Awards, the period of time (if
any) during which (1) such shares are subject to forfeiture pursuant to the Plan
and (2) such shares may not be sold, assigned, transferred, pledged or otherwise
disposed of by the Participant.         (u) “Retirement” means termination from
service as a Non-Employee Director with the Company, a Company subsidiary or as
a member of any advisory board established by the Company or any Company
subsidiary, as applicable (i) after the Participant has completed a minimum
number of years of service (as established by the Committee from time to time)
on the Board, a Company subsidiary board of directors or a Company or Company
subsidiary advisory board, or (ii) because the Participant has reached a
mandatory board retirement age (if any) implemented for the Company, a Company
subsidiary board or a Company or Company subsidiary advisory board.
Notwithstanding anything in the Plan to the contrary, if the Committee has not
established a minimum number of years for service, then the minimum Non-Employee
Director service requirement shall be one year of service measured from when the
Participant first joined the Board.         (v) “Stock Award” means an award of
Common Stock granted to a Participant pursuant to Article II that is not subject
to a Restriction Period.

 

  3  

 



  (w) “Stock Option” means a right granted to a Participant pursuant to Article
III to purchase, before a specified date and at a specified price, a specified
number of shares of Common Stock.         (x) “Vest” or “Vesting” means, (i) in
relation to Stock Options, that the Restriction Period relating to such Stock
Options has expired and that such Stock Options may be exercised (subject to any
other applicable terms and conditions) and (ii) in relation to Restricted Stock
or RSU Award, that the Restriction Period relating to such Restricted Stock or
RSU Award has expired and that such Restricted Stock Award or shares of Common
Stock underlying a Restricted Stock Units Award is earned and eligible to be
paid to the Participant (subject to any other applicable terms and conditions).

 

1.3 - ADMINISTRATION

 

The Plan shall be administered by the Committee; provided, however, that the
full Board shall administer the Plan as it relates to the terms, conditions and
grant of Awards to Non-Employee Directors who serve on the Committee.
Accordingly, for purposes of the Plan, the term Committee shall refer to the
full Board for purposes of Awards granted to specific Committee members, and
otherwise shall refer to the Human Resources Committee of the Board. Subject to
the provisions of the Plan and to directions by the Board, the Committee is
authorized to interpret the Plan, to adopt administrative rules, regulations,
and guidelines for the Plan, and to impose such terms, conditions, and
restrictions on Awards as it deems appropriate.

 

1.4 - TYPES OF GRANTS UNDER THE PLAN

 

Awards under the Plan may be in the form of any one or more of the following:

 

  (a) Stock Awards;         (b) Stock Options;         (c) Restricted Stock
Awards; and         (d) Restricted Stock Unit Awards

 

1.5 - SHARES SUBJECT TO THE PLAN AND INDIVIDUAL AWARD LIMITATION

 

  (a) A maximum of 500,000 shares of Common Stock may be issued under the Plan.
All such shares may be granted in the form of any Awards authorized for issuance
under Section 1.4. As of March 1, 2019, Awards for 188,331 Shares have been
issued under the Plan and the number of Shares available for future Awards under
this Plan is 311,669 Shares. During the term of each Award, the Company shall
keep reserved at all times the number of shares of Common Stock required to
satisfy all such Awards. The total number of shares authorized is subject to
adjustment as provided in Section 6.1 hereof. Shares of Common Stock issued
under the Plan may be treasury shares or authorized but unissued shares. In the
discretion of the Committee, fractional shares may be issued under the Plan or
Awards may be rounded up to next whole share of Common Stock.         (b) If any
Award granted under the Plan expires, terminates, is forfeited, is not
exercised, or for any other reason is not payable under the Plan, shares of
Common Stock subject to the Award may again be made available for the purposes
of the Plan.         (c) The maximum number of shares of Common Stock, in the
aggregate, under all types of Awards granted to any one Participant in any one
calendar year shall not exceed the greater of (i) 20,000 shares or (ii) a number
of shares with an aggregate Fair Market Value on the date of the Award(s) of
$200,000.

 

1.6 - ELIGIBILITY AND PARTICIPATION

 

Participation in the Plan shall be limited to Non-Employee Directors.

 

4  

 



ARTICLE II.
STOCK AWARDS

 

2.1 - AWARD OF STOCK AWARDS

 

The Committee may grant unrestricted Stock Awards to Participants subject to
such terms and conditions as the Committee shall determine.

 

2.2 - STOCK AWARD AGREEMENTS

 

Stock Awards subject to any terms and conditions shall be evidenced by a written
agreement between the Company and the Participant to whom such Award is granted.
The agreement shall specify the number of shares awarded and the terms and
conditions of the Award.

 

2.3 - AWARDS AND CERTIFICATES

 

Shares of Common Stock awarded pursuant to a Stock Award shall be registered in
the name of the Participant, and evidenced either by the issuance of
certificates or by book entry on the stock transfer records of the Company
showing the applicable restrictions, if any.

 

2.4 - DIRECTORS FEES PAID IN THE FORM OF STOCK AWARDS

 

A Participant may elect to receive all or a portion of fees payable to such
Participant for service as a Non-Employee Director in the form of a Stock Award
grant pursuant to a process approved by the Board or the Committee; provided,
however, that the annual limitation set forth in Section 1.5(c) shall apply. The
number of shares to be issued will be determined using the Fair Market Value of
the date of issuance of the Stock Award.

 

ARTICLE III.
STOCK OPTIONS

 

3.1 - GRANT OF STOCK OPTIONS

 

The Committee may from time to time, subject to the provisions of the Plan,
grant Stock Options to Participants. The Committee shall determine the number of
shares of Common Stock to be covered by each Stock Option.

 

3.2 - OPTION DOCUMENTATION

 

Each Stock Option shall be evidenced by a written Stock Option agreement between
the Company and the Participant to whom such option is granted, specifying the
number of shares of Common Stock that may be acquired by its exercise and
containing such terms, the option period and other conditions consistent with
the Plan as the Committee shall determine.

 

3.3 - EXERCISE PRICE; OPTION REPRICING PROHIBITIONS

 

  (a) The price at which each share covered by a Stock Option may be acquired
shall be determined by the Committee at the time the option is granted and shall
not be less than the Fair Market Value of the underlying shares of Common Stock
on the day the Stock Option is granted.         (b) Other than a change in the
exercise price made in accordance with the provisions of Section 6.1 of the
Plan, notwithstanding anything in the Plan to the contrary, neither the Board
nor the Committee shall have the authority, without shareholder approval, (a) to
accept the surrender of any outstanding Stock Option when the Fair Market Value
of a share of Common Stock is less than the exercise price of such outstanding
Stock Option and grant new Stock Options or other Awards in substitution for
such surrendered Stock Option or pay cash in connection with such surrender, (b)
to reduce the exercise price of any outstanding Stock Option, or (c) to take any
other action that would be treated as a repricing of Stock Options under the
rules of the primary stock exchange on which the Common Stock is listed.

 

  5  

 



3.4 - EXERCISE OF STOCK OPTIONS

 

  (a) Exercisability. Stock Options shall become exercisable at such times, in
such installments, and upon the satisfaction of such conditions as the Committee
may provide at the time of grant in the Stock Option agreement referred to in
Section 3.2, which may include a Restriction Period prior to Vesting.          
(b) Option Period. For each Stock Option granted, the Committee shall specify in
the Stock Option agreement referred to in Section 3.2 the period during which
the Stock Option may be exercised, provided that no Stock Option shall be
exercisable after the expiration of ten years from the date the Stock Option was
granted.           (c) Exercise in the Event of Termination of Board Service.  
          (i) Death: Unless otherwise provided by the Committee at the time of
grant, in the event of the death of the Participant while actively serving on
the Board, the Stock Option must be exercised by the Participant’s estate or
beneficiaries within one year following the death of the Participant and prior
to its expiration. In the event of the death of the Participant, each unexpired
Stock Option held by the Participant at the date of death may be exercised as to
all or any portion thereof regardless of whether or not fully exercisable under
the terms of the grant.             (ii) Disability: Unless otherwise provided
by the Committee at the time of grant, in the event of the termination of the
Participant’s board service due to Disability, the Stock Option must be
exercised within one year following the Participant’s termination of board
service and prior to its expiration. In the event of the termination of the
Participant’s board service due to Disability, each Stock Option then held by
the disabled Participant may be exercised as to all or any portion thereof,
regardless of whether or not fully exercisable under the terms of the grant.    
        (iii) Retirement: Unless otherwise provided by the Committee at the time
of grant, in the event of the Retirement of the Participant, Vested Stock Option
must be exercised within one year following the Participant’s Retirement and
prior to its expiration. In the event of the Retirement of the Participant, only
Vested Stock Option then held by the retired Participant may be exercised as to
all or any portion thereof, regardless of whether or not fully exercisable under
the terms of the grant.             (iv) Other Terminations: Unless otherwise
provided by the Committee at the time of grant, in the event a Participant
ceases to serve on the Board for any reason other than death, Disability or
Retirement, Stock Options which are exercisable on the date of termination must
be exercised within six months after termination and prior to the expiration
date of any such Stock Option. All Stock Options which are not then exercisable
shall be canceled.             (v) Extension of Exercise Period: Notwithstanding
all other provisions under this Section 2.4(c), in the event a Participant’s
Board service terminates, the Committee may, in its sole discretion, extend the
post-termination period during which the Stock Option may be exercised, provided
however that such period may not extend beyond the original option period.      
    (d) Exercise In the Event of Change in Control. In the event of consummation
of a Change in Control, all Stock Options shall immediately become exercisable
without regard to the exercise period set forth in Section 3.4(a) or in a Stock
Option agreement. In the event such Stock Options are not exercised in
connection with the Change in Control and are underwater, such Stock Options
shall be terminated without payment of consideration.

 

6  

 



3.5 - METHOD OF EXERCISE

 

The Stock Option may be exercised in whole or in part from time to time by
written request delivered to the Corporate Secretary or another designated
officer of the Company. The option price of each share acquired pursuant to a
Stock Option shall be paid in full at the time of each exercise of the Stock
Option through a method outlined in the Stock Option agreement, or one of the
following methods: (i) in cash; (ii) by delivering to the Company
previously-owned shares of Common Stock with a Fair Market Value as of the date
determined by the Committee sufficient to pay the exercise price; (iii) in the
discretion of the Committee, by delivering to the Corporate Secretary or another
designated officer of the Company a notice of exercise with an irrevocable
direction to a broker-dealer registered under the Exchange Act to sell a
sufficient portion of the shares acquired upon exercise and deliver the sale
proceeds directly to the Company to pay the exercise price; or (iv) in the
discretion of the Committee, through any combination of the payment procedures
set forth in (i) through (iii) above.

 

ARTICLE IV.

RESTRICTED STOCK AND RSU AWARDS

 

4.1 - RESTRICTED STOCK AND RSU AWARDS

 

The Committee may grant Restricted Stock or RSU Awards to Participants subject
to such terms and conditions as the Committee shall determine, as set forth in
the Restricted Stock or RSU Award agreement referenced in Section 4.2, provided
that each Restricted Stock or RSU Award shall be subject to a Restriction Period
prior to Vesting.

 

4.2 - RESTRICTED STOCK AND RSU AWARD AGREEMENTS

 

Each Restricted Stock or RSU Award shall be evidenced by a written agreement
between the Company and the Participant to whom such Award is granted. The
agreement shall specify the number of shares or units awarded, and the terms and
conditions of the Award including the Restriction Period.

 

4.3 - AWARDS AND CERTIFICATES

 

Shares of Common Stock awarded pursuant to a Restricted Stock Award shall be
registered in the name of the Participant, and evidenced either by the issuance
of certificates or by book entry on the stock transfer records of the Company
showing the applicable restrictions, if any. Certificates evidencing Restricted
Stock Awards, bearing appropriate restrictive legends, shall be held in custody
by the Company until the restrictions thereon are no longer in effect. After the
lapse or waiver of the restrictions imposed upon the Restricted Stock Award, the
Company shall deliver in the Participant’s name one or more stock certificates,
free of restrictions, evidencing the shares of Common Stock subject to the
Restricted Stock Award with respect to which the restrictions have lapsed or
been waived, or shall reregister the shares of Common Stock on the stock
transfer records of the Company free of the applicable restrictions.

 

Restricted Stock Units awarded shall be evidenced by the RSU Award agreement
until the applicable Restriction Period ends. After the lapse or waiver of the
restrictions imposed upon the RSU Award, the Company shall deliver in the
Participant’s name one or more stock certificates, free of restrictions,
evidencing the shares of Common Stock underlying the RSU Award with respect to
which the restrictions have lapsed or been waived, or shall reregister the
shares of Common Stock on the stock transfer records of the Company free of the
applicable restrictions; provided, however, if the Participant has properly
elected to defer receipt of the underlying shares of Common Stock under a
Board-approved deferred compensation plan or program, the provisions of such
plan or program shall control with respect to payment of the RSU Award,.

 

4.4 - RESTRICTION PERIOD

 

At the time a Restricted Stock or RSU Award is made, the Committee shall
establish a Restriction Period applicable to such Award and, upon expiration or
lapse of a Restriction Period, the Restricted Stock or RSU Award shall Vest and
the shares subject to the Restricted Stock Award shall become the unrestricted
property of the Participant, or issuable under the RSU Award shall become Vested
and eligible to be paid. The Committee may provide for the lapse of such
restrictions in installments or all at one time and may accelerate or waive such
restrictions, in whole or in part, based on service and such other factors as
the Committee may determine.

 

  7  

 



4.5 - OTHER TERMS AND CONDITIONS OF RESTRICTED STOCK OR RSU AWARDS

 

Shares of Common Stock subject to Restricted Stock Awards or underlying RSU
Awards shall be subject to the following terms and conditions:

 

  (a) Except as otherwise provided in the Plan or in the RSU Award agreement,
the Participant shall not have all the rights of a shareholder of the Company,
including the right to vote the shares;         (b) Cash dividends paid with
respect to Common Stock subject to a Restricted Stock or RSU Award shall entitle
a Participant to Dividend Equivalents that are reinvested to purchase additional
shares of Common Stock subject to the same terms, conditions, and restrictions
that apply to the Restricted Stock or RSU Award with respect to which such
Dividend Equivalents were credited;         (c) Any other terms and conditions
as the Committee may elect to include in the Award agreement as described in
Section 4.2.

 

4.6 - TERMINATION OF BOARD SERVICE

 

  (a) In the event a Participant’s Board service terminates during the
Restriction Period by reason of death or Disability, all restrictions shall
lapse on the full number of shares or units subject to restriction.         (b)
In the event a Participant’s Board service terminates during the Restriction
Period by reason of Retirement, all restrictions shall lapse on a prorated
number of shares or units subject to restriction based on the time from date of
the Award to the Participant’s Retirement date.         (c) If a Participant’s
Board service is terminated during the Restriction Period for any reason other
than one listed in (a) or (b) above, the Participant shall forfeit all shares or
units subject to restriction.

 

4.7 - CHANGE IN CONTROL PROVISIONS

 

In the event of any Change in Control, all restrictions applicable to any
outstanding Restricted Stock or RSU Awards shall lapse, and all outstanding
Restricted Stock or RSU Awards shall Vest, as of the date of such Change in
Control.

 

ARTICLE V.

TAX WITHHOLDING

 

5.1 - TAX WITHHOLDING

 

As a non-employee Director, each Participants will be providing services to the
Company as a self-employed individual and will be individually responsible for
his or her own tax payments and deposits relating to income attributable to
Awards made hereunder. In addition, any Participant receiving an award under the
Plan that qualifies as restricted property taxable under Code Section 83(a) may
make an election under Section 83 of the Code if desired. The Company provides
no advice with respect to such election.

 

5.2 - ELECTIVE DEFERRAL OF PAYMENT

 

The Board has approved a deferred compensation program for Directors. Such
program, if properly followed, represents the sole method of deferring payment
of Vested Awards granted under this Plan. Notwithstanding the foregoing, neither
the Company nor the Committee shall have any obligation to take any action to
prevent the assessment of any excise tax or penalty on any Participant under
Section 409A of the Code and neither the Company nor the Committee will have any
liability to any Participant for such tax or penalty.

 

8  

 



ARTICLE VI.
OTHER PROVISIONS

 

6.1 - ADJUSTMENT IN NUMBER OF SHARES AND OPTION PRICES

 

In the event of any change in the Common Stock through merger, consolidation,
reorganization, recapitalization, reincorporation, stock split, stock dividend
or other change in the corporate structure of the Company, the Committee shall
appropriately adjust the maximum number of Shares subject to the Plan, all
Awards then currently outstanding, the maximum number of Shares with respect to
which any one person may be granted Awards during any period as set forth in
Section 1.5(c) of the Plan, and the exercise price of Options, so that upon
Exercise, the Participant shall receive, in effect, the same number of Shares in
exchange for the same aggregate exercise price he or she would have received had
he or she been the holder of all Shares subject to his or her outstanding
Options immediately before the effective date of such change in the capital
structure of the Company, and the benefits, rights and features relating to
Shares underlying Restricted Awards shall be appropriately adjusted consistent
with such change in such manner as the Committee may deem equitable to prevent
substantial dilution or enlargement of the rights granted to, or available for,
Participants in the Plan. Any such adjustment shall not result in the issuance
of fractional shares, and the Committee shall round down the number of shares
subject to any outstanding Award unless the transaction that resulted in the
capital structure change specifically authorizes a rounding up of the shares.
Each such adjustment shall be made in such manner so as not to constitute a
“modification” within the meaning of Section 409A of the Code. Further, any
adjustments made under this Section 6.1 shall be made in a manner which does not
adversely affect the exemption provided pursuant to Rule 16b-3 under the
Exchange Act.

 

6.2 - NO RIGHT TO CONTINUED BOARD SERVICE

 

Nothing contained in the Plan, nor in any grant of an Award pursuant to the
Plan, shall confer upon any Participant any right with respect to continuance of
board service with the Company or its subsidiaries, nor interfere in any way
with the rights of the Company, its subsidiaries or its shareholders, pursuant
to applicable articles, by-laws, state law or otherwise, to terminate the
Participant’s Board service or change the Non-Employee Director compensation of
any Participant at any time.

 

6.3 - NONTRANSFERABILITY

 

A Participant’s rights under the Plan, including the right to any shares or
amounts payable may not be assigned, pledged, or otherwise transferred except,
in the event of a Participant’s death, to the Participant’s designated
beneficiary or, in the absence of such a designation, by will or by the laws of
descent and distribution; provided, however, that the Committee may, in its
discretion, at the time of grant of a Stock Option or by amendment of an option
agreement for a Stock Option, provide that Stock Options granted to or held by a
Participant may be transferred, in whole or in part, to one or more transferees
and exercised by any such transferee, provided further that (a) any such
transfer must be without consideration, (b) each transferee must be a member of
such Participant’s “immediate family” or a trust, family limited partnership or
other estate planning vehicle established for the exclusive benefit of one or
more members of the Participant’s immediate family; and (c) such transfer is
specifically approved by the Committee following the receipt of a written
request for approval of the transfer. In the event a Stock Option is transferred
as contemplated in this Section, such transfer shall become effective when
approved by the Committee and such Stock Option may not be subsequently
transferred by the transferee other than by will or the laws of descent and
distribution. Any transferred Stock Option shall continue to be governed by and
subject to the terms and conditions of this Plan and the relevant option
agreement, and the transferee shall be entitled to the same rights as the
Participant as if no transfer had taken place. As used in this Section,
“immediate family” shall mean, with respect to any person, any spouse, child,
stepchild or grandchild, and shall include relationships arising from legal
adoption.

 

6.4 - COMPLIANCE WITH GOVERNMENT REGULATIONS

 

  (a) The Company shall not be required to issue or deliver shares or make
payment upon any right granted under the Plan prior to complying with the
requirements of any governmental authority in connection with the authorization,
issuance, or sale of such shares.         (b) The Plan shall be construed and
its provisions enforced and administered in accordance with the laws of the
Commonwealth of Pennsylvania applicable to contracts entered into and performed
entirely in such State.

 

  9  

 



  (c) Awards under the Plan are intended to comply with, or be exempt from, the
applicable requirements of Section 409A of the Code and shall be limited,
construed and interpreted in accordance with such intent. Although the Company
does not guarantee any particular tax treatment, to the extent that any Award is
subject to Section 409A of the Code, it shall be paid in a manner that is
intended to comply with Section 409A of the Code, including regulations and any
other guidance issued by the Secretary of the Treasury and the Internal Revenue
Service with respect thereto. In no event whatsoever shall the Company be liable
for any additional tax, interest or penalties that may be imposed on the
Participant by Section 409A of the Code or any damages for failing to comply
with Section 409A of the Code.

 

6.5 - RIGHTS AS A SHAREHOLDER

 

The recipient of any grant under the Plan shall have no rights as a shareholder
with respect thereto unless and until certificates for shares of Common Stock
are issued, or book entry on the stock transfer records of the Company have been
made, in the name of such recipient and are no longer subject to restriction.

 

6.6 - UNFUNDED PLAN

 

Unless otherwise determined by the Committee, the Plan shall be unfunded and
shall not create (or be construed to create) a trust or separate funds. With
respect to any payment not yet made to a Participant, nothing contained herein
shall give any Participant any rights that are greater than those of a general
creditor of the Company.

 

6.7 - FOREIGN JURISDICTION

 

The Committee shall have the authority to adopt, amend, or terminate such
arrangements, not inconsistent with the intent of the Plan, as it may deem
necessary or desirable to make available tax or other benefits of the laws of
foreign countries in order to promote achievement of the purposes of the Plan.

 

6.8 - OTHER COMPENSATION PLANS

 

Nothing contained in this Plan shall prevent the Company from adopting other or
additional compensation arrangements, subject to shareholder approval if such
approval is required.

 

6.9 - TERMINATION OF BOARD SERVICE--CERTAIN FORFEITURES; CLAW-BACK

 

Notwithstanding any other provision of the Plan (other than provisions regarding
Change in Control, including without limitation Sections 3.4(d) and 4.7, which
shall apply in all events), a Participant shall have no right to exercise any
Stock Option or receive payment of any or Restricted Stock or RSU Award if the
Participant is discharged from Board service for willful, deliberate, or gross
misconduct as determined by the Committee in its sole discretion. Furthermore,
in any such case and notwithstanding any other provision of the Plan to the
contrary, in the event that a Participant received or is entitled to cash or the
delivery or Vesting of Common Stock pursuant to an Award during the 12 month
period prior to the Participant’s discharge from Board service, the Committee,
in its sole discretion, may require the Participant to return or forfeit the
cash and/or Common Stock received with respect to an Award (or its economic
value as of: (a) the date of the exercise of Stock Options; (b) the date
immediately following the end of the Restriction Period for Restricted Stock or
RSU Awards or (c) the date of grant or payment with respect to Stock Awards, as
the case may be). The Committee’s right to require forfeiture under this Section
6.9 must be exercised within 90 days after discharge from Board service.

 

In addition to the foregoing, the Company may subject this Plan and any Awards
made hereunder to any “claw-back policy” adopted subsequent to the date of this
Plan.

 

10  

 



ARTICLE VII.
AMENDMENT AND TERMINATION

 

7.1 - AMENDMENT AND TERMINATION

 

The Board of Directors or the Committee may modify, amend, or terminate the Plan
at any time except that, to the extent then required by applicable law, rule,
regulation, or applicable listing requirements for the Company’s Common Stock,
approval of the holders of a majority of shares of Common Stock represented in
person or by proxy at a meeting of the shareholders will be required to increase
the maximum number of shares of Common Stock available for distribution under
the Plan (other than increases due to adjustments in accordance with the Plan)
or to “materially amend” the Plan under applicable listing requirements for the
Company’s Common Stock. No modification, amendment, or termination of the Plan
shall adversely affect the rights of a Participant under a grant previously made
to such Participant without the consent of such Participant.

 

ARTICLE VIII.
EFFECTIVE DATE AND DURATION OF PLAN

 

8.1 - EFFECTIVE DATE AND DURATION OF PLAN

 

The Plan shall become effective as of the date of the Plan’s approval and
adoption at the 2019 Annual Meeting of the shareholders on May 21, 2019. All
Awards granted under the Plan must be granted within ten years from its approval
date by the shareholders of the Company. Any Awards outstanding ten years after
the adoption of the Plan may be exercised within the periods prescribed under or
pursuant to the Plan.

 

  11  

 